DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haishi (JPH03270304) 12/02/1991, hereafter referred to as Haishi.

Regarding claim 1, Haishi discloses:
An antenna apparatus, comprising: 
at least one first radiation element provided on one surface of a substrate and having a resonance frequency in a first frequency band (See Haishi [Page 2, line 20 – Page 3, line 5] – radiating element 2); 
Haishi [Page 2, line 20 – Page 3, line 5] – radiating element 3); 
a connection line connecting between the first radiation element and the second radiation element on the one surface of the substrate (See Haishi [Page 2, line 20 – Page 3, line 5] – shorting stubs 5; first dielectric body 6, second dielectric body 7 comprise substrate depicted in Fig. 1A); 
a conductor (ground plane 9) provided at a position facing the first radiation element in an interior of the substrate and including a slot (excitation slots 8); and 
a power supply line supplying power to the first radiation element via the slot (microstrip line 1b for power supply to slots), wherein the connection line is connected to a center portion of the first radiation element (See Haishi [Fig. 1A] – shorting stubs 5), in a direction along a polarization direction of radiated radio waves generated by resonance, and a line length formed by the first radiation element, the connection line, and the second radiation element is set to a length so as to have a resonance frequency in a second frequency band lower than the first frequency band (See Haishi [Page 2, line 20 – Page 3, line 5] – high-range radiating element 3; low-rang radiating element 2).

Regarding claim 6, Haishi discloses:
wherein: an insulation layer is provided between the first radiation element and the conductor, and between the conductor and the power supply line (See Haishi [Page 2, line 20 – Page 3, line 5] – first dielectric body 6, second dielectric body 7 comprise substrate depicted in Fig. 1A; a screw stopper penetrating a dielectric portion).

Regarding claim 7, Haishi discloses:
.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is 571-272-5918. The examiner can normally be reached 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845